Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered November 19, 1987, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the third degree, criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Grand Jury proceedings which culminated in his indictment were defective is without merit (see, People v Moore, 165 AD2d 884 [decided herewith]).
We have considered the defendant’s remaining contentions, and find that they either are unpreserved for appellate review or do not warrant reversal (see, People v Moore, 165 AD2d 884 [decided herewith], supra).
Brown, J. P., Kooper, Harwood and Balletta, JJ., concur.